DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-19, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Manhas et al. (US 2016/0286782), hereinafter Manhas, in view of Pendergrass, Jr. (US 5395047) and Sekula (US 3816956).
Regarding claim 1, Manhas teaches of (Fig. 2) a vermin repellent tape (Abstract and ¶0144, controls pest in which an embodiment can be tape) comprising:
	a. a backing (impermeable membrane 18) having a first face on a topside and a second face on an underside (has a first face on a topside and a second face on an underside);
b. an adhesive layer (adhesive strip 22) having a first face on a topside and a second face on an underside (has a first face on topside and a second face on an underside), where the first face is affixedly attached to the second face of the backing (first face is affixedly attached to the second face of the backing 18) and substantially covers the second face of the backing (covers the second face of the backing);
c. a vermin repellent layer (multi-layered substrate 16) having a first face on a topside and a second face on an underside (has a first face on a topside and a second face on an underside), where the second face is affixedly attached to the first face of the backing (second face is affixedly attached to the first face of the backing 18), configured for retaining and releasing a vermin repellent (¶0102, vermin repellent layer 16 can be impregnated with a composition to release a vapor that repels vermin); and
e. the vermin repellent (¶0175, device can contain a repellent for repelling pests), 
whereby the vermin repellent tape is configured for repelling vermin by affixing the tape to an equipment's support surface (can repel vermin by affixing the adhesive strip 22 to an equipment’s support surface) where the tape is constructed by combining multiple layers and adding a repellent material (tape is constructed by combining multiple layers and has a repellent material).
Manhas does not appear to teach of d. a control release layer comprising a planar member having a first face on a topside and a second face on an underside, where the second face is affixed to the first face of the vermin repellent layer and substantially covers the first face of the vermin repellent layer and configured for controlling the vermin repellent released from said vermin repellant layer; 
f. a tape roll core;
wherein said backing, said adhesive layer, said vermin repellent layer and said control release layer are wound around said tape roll core for dispensing a length of the tape
Pendergrass, Jr. is in the field of scent dispersion and teaches of (Fig. 5) a control release layer (layer of embodiment 50 with diffusion zones 52, 54, and 56) comprising a planar member (embodiment 50 is a planar member) having a first face on a topside (top face) and a second face on an underside (face beneath the top face), where the second face is affixed to the first face of the vermin repellent layer (Fig. 2, Col. 1 lines 13-23, volatile material reservoir 12 can be an insect repellent) (second face of sheet 14 is equivalent to the second face of embodiment 50, which is affixed to first face of vermin repellent layer 12) and substantially covers the first face of the vermin repellent layer (Fig. 2, covers first face of vermin repellent layer 12) and configured for controlling the vermin repellent released from said vermin repellant layer (Col. 8 lines 45-54, regions 52, 54, 56 are for controlling the delivery of the vermin repellent layer 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manhas to incorporate the teachings of Pendergrass, Jr. to have a control release layer having a first face on a topside and a second face on an underside, where the second face is affixed to the first face of the vermin repellent layer and substantially covers the first face of the vermin repellent layer and configured for controlling the vermin repellent released in order to control the evaporation of the repellent by extending the release of the vapors over time rather than all at once and to prevent direct physical contact of the vermin repellent layer to a user.
Sekula is in the field of bug traps and teaches of (Fig. 1) f. a tape roll core (core 14);
wherein said backing (protective tape 26), said adhesive layer (adhesively counted mounting face 22), and said vermin layer (Fig. 3, face 24 traps bugs) are wound around said tape roll core (wound around tape roll core 14) for dispensing a length of the tape (dispenses a length of the tape 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manhas to incorporate the teachings of Sekula of winding the layers of Manhas into a tape roll core;
wherein said backing, said adhesive layer, said vermin repellent layer and said control release layer are wound around said tape roll core for dispensing a length of the tape in order to wind long lengths of the layers in a compact container. 

Regarding claim 2, Manhas as modified teaches of the invention in claim 1, and where (Fig. 2) the backing is selected from two-dimensional geometric shapes (backing 18 is a rectangle).

Regarding claim 3, Manhas as modified teaches of the invention in claim 1, and where (Fig. 2) the backing having a longitudinal direction with a first face and a second face, opposite of the first face (backing has a longitudinal direction with a first and second face, opposite of the first face).

Regarding claim 4, Manhas as modified teaches of the invention in claim 1, and where tape length is selectable (length of the tape 10A seen in Fig. 2 is selectable).

Regarding claim 5, Manhas as modified teaches of the invention in claim 4, and where the tape length on said tape roll core (as modified by Sekula) is pre-cut to predetermined lengths (each tape 10 is pre-cut to the predetermined lengths seen in Fig. 3 of Manhas).

Regarding claim 6, Manhas as modified teaches of the invention in claim 3, and where the tape is a sheet material (Fig. 2, tape 10A is a sheet of a material).

Regarding claim 7, Manhas as modified teaches of the invention in claim 1, and where the tape is flexible (Fig. 2 and ¶0074, removable cover 20 of tape 10A is flexible to bend back and the vermin repellent layer 16 can be made of any kind of cloth, paper, textile, wipe, pad, sponge, etc., which are flexible materials).

Regarding claim 8, Manhas as modified teaches of the invention in claim 1, and where the backing is selected from a group of fabric, plastic, and cellulosic (¶0144, the backing 18 can be made of plastic).

Regarding claim 9, Manhas as modified teaches of the invention in claim 1, and where an adhesive substantially covers one face of the adhesive layer (Fig. 2, ¶0105, an adhesive substantially covers one face of the adhesive layer 22).

Regarding claim 10, Manhas as modified teaches of the invention in claim 9, and where the adhesive is selected from a group of pressure sensitive, heat-activated, and water-based adhesives (Fig. 2, ¶0105, adhesive layer is a pressure sensitive adhesive in which it sticks due to a user applying pressure to the layer to another surface).

Regarding claim 11, Manhas as modified teaches of the invention in claim 1, and where (Fig. 2) a removable adhesive protective layer (removable cover strip 20) substantially covers the adhesive layer (adhesive protective layer 20 substantially covers the adhesive layer 22).

Regarding claim 12, Manhas as modified teaches of the invention in claim 1, and where the vermin repellent layer is absorbent to retain the vermin repellent (¶0104, vermin repellent layer 16 is absorbent to retain the vermin repellent).

Regarding claim 14, Manhas as modified teaches of the invention in claim 1, and where (Fig. 5 in Pendergrass) said control release layer (control release layer incorporated from Pendergrass) substantially covers one of said first face and said second face of said vermin repellant layer (as taught by Pendergrass, Jr., the control release layer substantially covers the first face of the vermin repellent layer 12).

Regarding claim 15, Manhas as modified teaches of the invention in claim 1, and where (Fig. 5 of Pendergrass Jr.) said control release layer (layer incorporated from Pendergrass Jr.) is permeable or semipermeable to allow the vermin repellent to pass through at a controlled rate (Col. 8 lines 45-54, regions 52, 54, 56 are permeable to the vapors of the vermin repellent layer 12 and the vapors are released at a controlled rate).

Regarding claim 16, Manhas as modified teaches of the invention in claim 15, but does not appear to teach of where the control release layer release is selectable from a quick release and a slow release of the vermin repellent.
Pendergrass Jr. teaches of (Fig. 5) where the control release layer (top layer of embodiment 50) release is selectable (when incorporated into Manhas, the user can peel the cover strip 20 such that only the selected regions of regions 52, 54, and 56 from Pendergrass Jr. are exposed) from a quick release (selecting region 56 with the large holes and high permeability would lead to a quick release of the vermin repellent layer 12) and a slow release of the vermin repellent (selecting region 52 with the small holes and low permeability would lead to a slow release of the vermin repellent). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manhas to incorporate the teachings of Pendergarss Jr. of where the control release layer release is selectable from a quick release and a slow release of the vermin repellent in order to control how fast the vermin repellent is released and how prolonged the release should be.

Regarding claim 17, Manhas as modified teaches of the invention in claim 1, and where (Fig. 3) a release protective layer (¶0107, sealable package with body 24 and end 28) is a removable sheet that substantially covers the control release layer (¶0107, sealable package is a removable sheet with elevated sides due to the tapes 10 housed inside and the sealable package would cover the control release layer incorporated from Pendergrass Jr.).  

Regarding claim 18, Manhas as modified teaches of the invention in claim 1, and where (Fig. 3) a release protective layer (sealable package) substantially covers the longitudinal edges of the tape (substantially covers the longitudinal edges of the tape 10).

Regarding claim 19, Manhas teaches of (Fig. 2) a vermin repellent tape (Abstract and ¶0144, controls pest in which an embodiment can be tape) comprising:
a. a backing (impermeable membrane 18) having a first face on a topside and a second face on an underside (has a first face on a topside and a second face on an underside);
b. an adhesive layer (adhesive strip 22) having a first face on a topside and a second face on an underside (has a first face on topside and a second face on an underside), where the first face is affixedly attached to the second face of the backing (first face is affixedly attached to the second face of the backing 18) and substantially covers the second face of the backing (covers the second face of the backing);
c. an adhesive protective layer (removable cover strip 20) having a first face on a topside and a second face on an underside (has a first face on a topside and second face on an underside), where the first face is releasably affixed to the second face of the adhesive layer (¶0105, removable strip affixed to the second face of the adhesive layer 22) and substantially covers the adhesive layer (adhesive protective layer 20 substantially covers the adhesive layer 22);
d. a vermin repellent layer (multi-layered substrate 16) having a first face on a topside and a second face on an underside (has a first face on a topside and a second face on an underside), where the second face affixedly attached to the first face of the backing (second face is affixedly attached to the first face of the backing 18) and substantially covers the first face of the backing (substantially covers the first face of the backing 18), configured for retaining and releasing a vermin repellent (¶0102, vermin repellent layer 16 can be impregnated with a composition to release a vapor that repels vermin);
f. a release protective layer (Fig. 3, sealable package with body 24) having a first face on a topside and a second face on an underside (has a first face on a top side and a second face on an underside), and
g. a vermin repellent (¶0175, device can contain a repellent for repelling pests);
whereby the vermin repellent tape is configured for repelling vermin (can repel vermin) by a user removing the adhesive protective layer (20) and affixing the tape to an equipment's support surface (can affix the adhesive strip 22 after removing the adhesive protective layer to an equipment’s support surface) and removing the release protective layer, allowing for the vermin repellent to emit in the area where the tape was placed (Fig. 3, remove the body 24 to use the tape 10 and the vermin repellent, allowing for the vermin/rodent repellent to emit in the area where the tape was placed. Examiner notes that no order in the steps to how the user uses the vermin repellent tape is claimed).
Manhas does not appear to teach of e. a control release layer comprising a planar member having a first face on a topside and a second face on an underside, where the second face is affixed to the first face of the vermin repellent layer and substantially covers the first face of the vermin repellent layer and configured for controlling the vermin repellent released from said vermin repellant layer; and 
where the second face of the release protective layer is releasably affixed to the first face of the control release layer and substantially covers the first face of the control release layer,
h. a tape roll core;
wherein said backing, said adhesive layer, said vermin repellent tape and said control release layer are wound around a tape roll core for dispensing a length of the tape, whereby the vermin repellent tape is configured for repelling vermin by a user selecting a length of said tape,
and removing the release protective layer from the control release layer allowing for the rodent repellent to emit in the area where the tape was placed, and 
Pendergrass, Jr. is in the field of scent dispersion and teaches of (Fig. 5) a control release layer (layer of embodiment 50 with diffusion zones 52, 54, and 56) comprising a planar member (embodiment 50 is a planar member) having a first face on a topside (top face) and a second face on an underside (face beneath the top face), where the second face is affixed to the first face of the vermin repellent layer (Fig. 2, Col. 1 lines 13-23, volatile material reservoir 12 can be an insect repellent) (second face of sheet 14 is equivalent to the second face of embodiment 50, which is affixed to first face of vermin repellent layer 12) and substantially covers the first face of the vermin repellent layer (Fig. 2, covers first face of vermin repellent layer 12) and configured for controlling the vermin repellent released from said vermin repellant layer (Col. 8 lines 45-54, regions 52, 54, 56 are for controlling the delivery of the vermin repellent layer 12); and 
where the second face of the release protective layer (Col. 7 lines 61-Col. 8 line 4, a volatile material-impermeable cover sheet may be attached to the vapor-releasing parts of the present device) is releasably affixed to the first face of the control release layer (Col. 7 lines 61-Col. 8 line 4, the cover sheet may be adhered to the device through separate heat seal or adhesive means, which Examiner notes would mean that the second face of the release protective layer would be affixed to the first face of the control release layer) and substantially covers the first face of the control release layer (Col. 7 lines 61-Col. 8 line 4, covers the control release layer) and removing the release protective layer from the control release layer, allowing for the vermin repellent to emit in the area where the device was placed (removing the release protective layer would allow the control release layer to emit the vermin repellent 12 in the area where it is placed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manhas to incorporate the teachings of Pendergrass, Jr. to have a control release layer having a first face on a topside and a second face on an underside, where the second face is affixed to the first face of the vermin repellent layer and substantially covers the first face of the vermin repellent layer and configured for controlling the vermin repellent released from said vermin repellant layer where the second face of the release protective layer is releasably affixed to the first face of the control release layer and substantially covers the first face of the control release layer and removing the release protective layer from the control release layer allowing for the vermin repellent to emit in the area where the tape was placed in order to control the evaporation of the repellent by extending the release of the vapors over time rather than all at once and to prevent direct physical contact of the vermin repellent layer to a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manhas to incorporate the teachings of Pendergrass, Jr. to have a control release layer having a first face on a topside and a second face on an underside, where the second face is affixed to the first face of the vermin repellent layer and substantially covers the first face of the vermin repellent layer and configured for controlling the vermin repellent released in order to control the evaporation of the repellent by extending the release of the vapors over time rather than all at once and to prevent direct physical contact of the vermin repellent layer to a user.
Sekula is in the field of bug traps and teaches of (Fig. 1) f. a tape roll core (core 14);
wherein said backing (protective tape 26), said adhesive layer (adhesively counted mounting face 22), and said vermin layer (Fig. 3, face 24 traps bugs) are wound around said tape roll core (wound around tape roll core 14) for dispensing a length of the tape (dispenses a length of the tape 10), whereby the vermin tape (10) is configured for trapping vermin by a user selecting a length of said tape (Col. 2 lines 53-60, a user can select a length by cutting the tape to a desired length).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manhas to incorporate the teachings of Sekula of winding the layers of Manhas into a tape roll core;
wherein said backing, said adhesive layer, said vermin repellent layer and said control release layer are wound around said tape roll core for dispensing a length of the tape, whereby the vermin repellent tape is configured for repelling vermin by a user selecting a length of said tape in order to wind long lengths of the layers in a compact container and easily divide the tape in different lengths. 

Regarding claim 32, Manhas as modified teaches of the invention in claim 1, and wherein (Fig. 5 of Pendergrass, Jr.):
said control release layer (incorporated from Pendergrass Jr.) defines a first section that facilitates quick release of said vermin repellant (region 56 has high permeability for a quick release of the vermin repellant 12) and a second section that facilitates slow release of said vermin repellant (region 52 has low permeability for a slow release of the vermin repellant 12).

Regarding claim 33, Manhas as modified teaches of the invention in claim 32, and wherein (Fig. 5 of Pendergrass, Jr.):
said quick release section defines a plurality of orifices (holes in region 56) and said slow release section defines a plurality of orifices (holes in region 52);
said orifices of said quick release section being larger than said orifices of said slow release section (holes of region 56 is larger than holes of the region 52).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Manhas et al. (US 2016/0286782), hereinafter Manhas, as modified by Pendergrass, Jr. and Sekula, as applied to claim 12 above, and further in view of Jones et al. (US 4,320,112), hereinafter Jones.
Regarding claim 13, Manhas as modified teaches of the invention in claim 12, but does not appear to teach where the vermin repellent is selected from a group of volatile organic compound ("VOC") consisting of predator urine, naphthalene, and paradichlorobenzene.
Jones is in the field of pest repellent and teaches of vermin repellent is selected from a group of volatile organic compound ("VOC") consisting of predator urine, naphthalene, and paradichlorobenzene (Col. 1 lines 53-Col. 2 line 2, the pest repellent is a mixture of citronella oil and naphthalene flakes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manhas to incorporate the teachings of Jones of the vermin repellent is selected from a group of volatile organic compound ("VOC") consisting of naphthalene in order to use an effective moth repellent as motivated by Jones in Col. 1 lines 64-67.	

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19, and 32-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647